848 F.2d 191
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sherill DeWayne HARSTON, Petitioner-Appellant,v.Albert C. PARK, Superintendent, Kentucky State Penitentiary,Respondent- Appellee.
No. 87-5496.
United States Court of Appeals, Sixth Circuit.
May 19, 1988.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and BENJAMIN F. GIBSON, District Judge*.


2
Petitioner appeals the district court's judgment dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon review, we conclude the district court properly dismissed the petition.


4
Accordingly, for the reasons contained in the magistrate's report filed January 7, 1987, as adopted by the district court, the dismissal of the petition is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Benjamin F. Gibson, U.S. District Judge for the Western District of Michigan, sitting by designation